GARRISON, Judge,
concurs in the dissent:
The explanation given by the Registrar of Voters for his purge of thousands from the voting rolls — a project well under way only a few months before the October primary election — is that he is enforcing State law regarding voters’ registration. However, last year — when there was no election in the offing — no purge of the voters’ rolls was conducted at all. In any event, it is evident that if the purge continues, no matter how innocent its motivation, on election day a number of voters are likely to find themselves unable to vote.
In the face of the great importance in this country of the fundamental right to vote the Voting Registrar’s housekeeping plans must be given a comparatively low priority. This is not the season for spring-cleaning.